Citation Nr: 0705780	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  99-08 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to May 
1972.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied service connection for a 
back condition.  

The Board remanded the case to the RO for further development 
in July 2000.  The case was again remanded by the Board in 
June 2003.  Development has been completed and the case is 
once again before the Board for review.


FINDING OF FACT

A back disorder to include degenerative disc disease with 
chronic low back pain is not shown to be etiologically 
related to active service.  


CONCLUSION OF LAW

Degenerative disc disease with chronic low back pain was not 
incurred in or aggravated by active service, nor may 
arthritis be presumed to have been so incurred or aggravated. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with the June 2003 Board Remand, the RO issued 
July 2003 VCAA notice letter which informed the veteran of 
the evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

A March 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Board notes that VCAA compliant 
notice was not received prior to issuance of the initial 
rating decision.  However, despite any inadequate notice 
timing, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision as the 
veteran's claim was readjudicated subsequent to the notice.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, as 
the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
There is no indication that any deficiency in notice timing 
reasonably affects the outcome of this case.  Thus, the Board 
finds that any failure is harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA treatment records, 
VA examinations, private treatment records, and various lay 
statements and other correspondences have been associated 
with the claims file.  The Board notes that service medical 
records included induction and separation examination 
reports, but there were no clinical records on file.  
Attempts have been made to obtain additional service medical 
records and morning reports for the veteran's unit.  In 
February 2001, the RO made an additional request to the 
National Personnel Records Center (NPRC) for any outstanding 
service medical records, to include any active duty inpatient 
clinical records for 1969.  The NPRC response indicated that 
service medical records were previously furnished and that 
clinical records should be with service medical records.  
Thus, all available service medical records have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B. Background and Evidence

The veteran's August 1967 induction examination and March 
1972 separation examination did not reflect any back problems 
or injuries in service.  Notably, the veteran specifically 
denied recurrent back pain on March 1972 separation 
examination.  

February 1988 treatment notes from Dr. G.A.S. show that the 
veteran was seen with complaints of low back and right leg 
pain, which had been present for a few days.  This was noted 
to be a new problem.  X-rays of the lumbosacral spine were 
normal.  He was assessed with low back pain with sciatica of 
the right leg.  He was seen again with complaints of back 
pain in May 1988.  

Private treatment notes from Dr. C.G., from February 1994 to 
January 1995, noted complaints of muscle spasms in his legs, 
back, and feet.  

June 1996 VA x-rays of the lumbar spine reflect slight 
scoliosis toward the right side.  However, the disc spaces 
were maintained and there were no significant fractures and 
no significant degenerative changes.  

A July 1997 note to the veteran's employer from his VA 
treating physician indicates that the veteran had a serious 
back condition that was acutely giving him problems.  He was 
put on bed rest with medication for 2 weeks. 

A July 1997 VA treatment report assessed the veteran with 
degenerative disc disease in the cervical spine and chronic 
low back strain with muscle spasm.  The treatment report 
noted chronic pain of the cervical spine and lumbosacral 
spine present since 1994.

A September 1997 VA treatment report shows that the veteran 
reported having chronic back pain, and that he reported a 
back injury in 1968 or 1969 while in service.  However, the 
report also noted that a CT scan in 1994 to 1995 showed 
budging cervical discs from a car accident where he was hit 
from behind.  

December 1997 VA x-rays of the lumbar spine reflect no 
significant changes in comparison to previous radiographs of 
June 1996.  The veteran was assessed with minimal 
degenerative changes in the L5-S1 joint with spurs along the 
vertebral margins.  The radiologist stated that there was no 
evidence of any scoliosis at that time and the scoliotic 
curve noted in the previous radiograph was probably 
positional.  

A January 1998 VA general medical examination diagnosed the 
veteran back sprain in 1968 with residual pain and muscle 
spasms, apparently based on reports as provided by the 
veteran.  The veteran was also diagnosed with lumbar pain 
radiating into the buttocks and down the posterior thigh, 
calf, and heels.  The examiner noted that the veteran was in 
a 1994 motor vehicle accident and had a cervical spine injury 
and alleged whiplash.  A VA examination of the spine 
completed the same day reflects a diagnosis of degenerative 
disc disease based on December 1997 x-rays.  

In an April 1999 letter, Dr. S.D.K. stated that he had been 
treating the veteran since February 1998 for a chronic back 
problem, which the veteran attributed to an in-service 
injury.  In a May 1999 letter, Dr. S.D.K. stated that the 
veteran developed low back pain while unloading 100-pound 
blocks of ice and that he had been having problems since 
then.  Dr. S.D.K. stated that with the report from the 
eyewitness and the veteran, that the veteran indeed had 
chronic low back pain that started while he was in service. 

An October 1999 MRI from Dr. R.A.S. reflects minimal relative 
spinal stenosis at L4-5 due to a diffuse posterior budge, and 
degenerative disc disease with disc space narrowing and disc 
desiccation at L4-5 and L5-S1.


April 2001 VA x-rays reflect minimal spondylosis and mild 
lordosis of the lumbar spine, unchanged since December 1997, 
as well as the appearance of mild lumbar dextroscolosis which 
could be positional or due to muscular spasm.  

During an April 2001 VA examination, the veteran reported 
that he injured his back in 1968 or 1969 while unloading ice 
blocks.  He stated that he was taken to the medical facility 
for examination, and was treated with an injection for 
muscular spasms.  He reported that he was treated with pain 
medication and muscle relaxers, and that he was on bed rest 
for 7 to 10 days and was then put on profile with no heavy 
lifting.  The examiner stated that he had reviewed the claims 
file extensively.  He stated that the veteran had not been 
seen until 1997 for a back problem.  The examiner indicated 
that it was more than likely that this is too far out from 
his 1968 or 1969 back strain to be a result of that injury.  
The examiner indicated that strain involved muscle more than 
bone, and that spondylosis and lordosis were more of a 
problem with the spine.  The examiner concluded that it was 
more than likely not related to service.  The examiner 
indicated that unless there was evidence that the veteran had 
been seen over the years for his back problem, his back 
problems would have to be considered as not related to 
service. 

January 2002 x-rays reflect minuscule disk bulges at L4-L5 
and L5-S1.  

During the March 2002 VA examination, the veteran was 
assessed with chronic back pain and cervical pain.  The 
examiner indicated that he did not have a claims file 
available for review, but that he reviewed the veteran's 
chart. The examiner noted that the veteran was in a motor 
vehicle accident in January 2002.  The examiner did not 
provide an opinion as to etiology.  

VA Treatment Records from July 1997 to June 2006 reflect 
diagnoses of chronic back pain, degenerative joint disease of 
the lumbosacral spine, disk bulges at L4-L5 and L5-S1, 
idiopathic scoliosis, lumbar intervertebral disc 
degeneration, and lumbar radiculitis.



C.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).  In order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran claims that he sustained a back injury during 
service while unloading 100-pound blocks of ice.  The veteran 
submitted a September 1998 "buddy statement" which 
corroborates his claim.  Although the buddy statement 
provides evidence of an in-service back injury, no chronic 
residuals were shown on separation.  The veteran's separation 
examination did not reflect any complaints relating to the 
back.  

The veteran has a current diagnosis of degenerative disc 
disease with chronic low back pain.  VA treatment records 
reflect continuing treatment for low back pain.  (See VA 
Treatment Records July 1997 to June 2006).  

The veteran was first seen with complaints of back pain in 
February 1988 and May 1988; this was noted to be a new 
problem. (See Treatment Notes from Dr. G.A.S.).  Medical 
evidence of record does not reflect any further back 
complaints until 1994.  VA treatment records also show that 
the veteran was in a 1994 motor vehicle accident in which he 
sustained an injury to the cervical spine.  (See VA 
examinations, January 1998 and  March 2002).  The veteran was 
seen for muscle spasms in the back, legs, and feet in 
February 1994.  (See Treatment Notes from Dr. C.G.).  The 
veteran was not diagnosed with a chronic back disability 
until 1997.  VA treatment records show that he was first 
diagnosed with degenerative disc disease of the lumbar spine 
in July 1997.  

The veteran submitted a May 1999 medical opinion from Dr. 
S.D.K, linking his current back disorder to his period of 
service.  Dr. S.D.K. based his opinion on a history as 
provided by the veteran.  It appears that Dr. S.D.K. also 
reviewed the veteran's "buddy statement," which 
corroborates the veteran's account of his in-service injury.  
However, Dr. S.D.K. did not indicate that he reviewed the 
medical evidence of record, to include the veteran's 
separation examination, which did not reflect any back 
problems at separation, or VA treatment records which reflect 
a post-service back injury.  Medical opinions premised upon 
an unsubstantiated account of a claimant are of no probative 
value and do not serve to verify the occurrences described.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  

The April 2001 VA examination opined that the veteran's 
current back disability was not likely related to service.  
The examiner based this on examination and a review of the 
claims folder.  He indicated that the veteran's current 
disability was likely too far out from his 1968 or 1969 back 
strain to be a result of that injury.  The examiner also 
noted that the veteran's in-service back strain involved 
muscle more than bone, and that his current problems were 
with the spine.  According to CAVC, "the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches."  Guerrieri v. Brown, 4 
Vet. App. 467, 470 (1993).  The credibility and weight to be 
attached to these opinions is within the province of the 
Board. Id.  In this case, the Board finds that the VA's 
examiner who reviewed the veteran's claims file is more 
competent in analyzing the diagnosis and etiology of the 
veteran's claimed disability. See Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when VA gives 
an adequate statement of reasons and bases).  The April 2001 
VA examiner also provided a medical basis for his opinion.  
Thus, the Board finds the VA examiner's opinion as to service 
connection more probative than that of Dr. S.D.K..

Although the veteran is shown to have a current disability, 
the earliest diagnosis of degenerative joint disease was in 
July 1997.  This was over 25 years after separation from 
service.  Degenerative joint disease was not diagnosed within 
a year of separation of service, thus arthritis may not be 
presumed to have been incurred or aggravated in service.  The 
veteran was also shown to have post-service back injuries in 
1994 and 2002.  The May 1999 opinion by Dr. S.D.K. does not 
provide probative evidence as to the etiology of the 
veteran's current disability.  Finally, the April 2001 VA 
examiner stated that the veteran's current disability was not 
likely related to in-service back strain.  Therefore, Board 
finds that service connection for degenerative disc disease 
with chronic low back pain is not warranted.  

The Board has considered the veteran's claim that his 
degenerative disc disease with chronic low back pain is 
related to an in-service injury; however, the veteran does 
not possess the medical training and expertise necessary to 
render a medical opinion as to either the cause or diagnosis 
of an orthopedic disability. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1991) (holding that a lay witness can provide 
an "eye-witness" account of visible symptoms, but cannot 
offer evidence that requires medical knowledge, such as 
causation or etiology of a disease or injury). See also 38 
C.F.R. § 3.159(a)(2) (2006).

C.  Conclusion

Although the veteran does have a current back disorder, the 
most probative evidence of record does not establish 
arthritis manifest within a year following the veteran's 
separation from service, and the most probative medical 
evidence does not establish a nexus between the veteran's 
current disability and an in-service back injury.  Therefore, 
the Board concludes the preponderance of the evidence is 
against finding that the veteran's current back disorder to 
include degenerative disc disease with chronic low back pain 
etiologically related to active service.  The appeal is 
accordingly denied.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.


ORDER

Service connection for a back disorder to include 
degenerative disc disease with chronic low back pain is 
denied.




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


